FILED
                            NOT FOR PUBLICATION
                                                                              JUL 22 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-50113

              Plaintiff - Appellee,               D.C. No. 3:14-cr-00537-JLS-1

 v.
                                                  MEMORANDUM*
WILLIAM EUGENE MOORE,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                              Submitted July 6, 2016**
                                Pasadena, California

Before: FERNANDEZ, CLIFTON, and FRIEDLAND, Circuit Judges.

      William Eugene Moore was convicted of Transporting an Illegal Alien

following a conditional guilty plea. He appeals the district court’s denial of a

motion to suppress the evidence of the illegal alien found in the trunk of his car


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
following an impoundment and subsequent inventory search of the vehicle. We

have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      The impoundment of Moore’s car was reasonable. Community caretaking is

an exception to the warrant requirement by which “police officers may impound

vehicles that ‘jeopardize public safety and the efficient movement of vehicular

traffic.’” Miranda v. City of Cornelius, 429 F.3d 858, 864 (9th Cir. 2005) (quoting

South Dakota v. Opperman, 428 U.S. 364, 368-69 (1976)). Moore’s car was

located in a no parking zone, obstructing a right turn lane and designated bicycle

lane, which would have created a hazardous condition. Moore did not have a

driver’s license. He concedes that the officer had authority to arrest him. The

decision to impound Moore’s vehicle logically followed, and it was not

unreasonable. The availability of less intrusive alternatives, such as allowing

Moore to call a friend to come get the car, does not make the course the officer

chose unreasonable. See Colorado v. Bertine, 479 U.S. 367, 374 (1987).

      Once the vehicle was impounded, the discovery of the unlawful alien in the

trunk was inevitable. The inventory search of the vehicle was reasonable.

Inventory searches are a “well-defined exception to the warrant requirement of the

Fourth Amendment.” Id. at 371. Based on Gray’s testimony as to his inventory

search training and the written procedure in the California Highway Patrol manual,

                                          2
the district court did not clearly err in finding that Gray’s inventory search

complied with standardized inventory search procedures. Cf. Florida v. Wells, 495

U.S. 1, 4-5 (1990) (holding that the inventory “search was not sufficiently

regulated to satisfy the Fourth Amendment” because “the Florida Highway Patrol

had no policy whatever with respect to the opening of closed containers

encountered during an inventory search”). “[T]he presence of an investigative

motive does not invalidate the inventory search,” United States v. Bowhay, 992

F.2d 229, 231 (9th Cir. 1993), so even if the district court had found a subjective

investigatory intent, the inventory search by the officer was valid.

      AFFIRMED.




                                           3